Citation Nr: 1524404	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the right ankle, with residual malunion of distal fibular fracture.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to September 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In October 2014, this matter was remanded for additional development.


FINDING OF FACT

The Veteran's right ankle disability is manifested by limitation of motion and pain, without evidence of ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for traumatic arthritis of the right ankle, with residual malunion of the distal fibular fracture, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5270, 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claim in a November 2008 letter, which explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).

Pertinent postservice treatment records, including Social Security Administration records, are associated with the Veteran's claims file.  The RO arranged for the Veteran to be examined in December 2008 and May 2011.  The Board finds that these examinations are adequate for rating purposes as the examiners reviewed the record and noted the history of the disability.  This matter was remanded in July 2014 for updated VA and private treatment records and for a VA neurological examination.  Additional VA and private medical records were added to the record, and a VA examination was developed in November 2014 that addressed the neurologic symptoms of the right lower leg.  There has been substantial compliance with the Board's remand directives.  As such, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Taken together, the examiners conducted thorough examinations of the Veteran with notation of all clinical findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran has not identified any pertinent available evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's service-connected right ankle disability is currently rated 20 percent under Code 5271.  A 20 percent evaluation is assigned for severe limitation of motion of the ankle.  38 C.F.R. § 4.71a, Code 5271.

Higher ratings are available for ankle ankylosis under Code 5270.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  A 30 percent rating is assigned for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent rating is assigned for ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Code 5270.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

An August 2008 VA treatment record notes that the Veteran returned to work and normal activities status post tarsal tunnel decompression.  He was able to jog/trot three miles easily and related that his pain occurred mostly after exercising.  An ankle brace was ordered and he was instructed to use such during strenuous activities.

On December 2008 VA examination, the Veteran denied deformity, giving way, instability, weakness, incoordination, locking episodes, effusions, or flare-ups of the right ankle.  He reported ankle pain and stiffness with occasional swelling.  He was able to stand for 15 to 30 minutes and walk one-quarter of a mile; a cane and a brace were used as assistive devices.  An examination of the right ankle revealed an antalgic gate.  More prominent right lateral malleolus and medial malleolar keloid were noted.  There was no ankle instability, tendon abnormality, or angulation.  He had 0 to 10 degrees dorsiflexion and plantar flexion was 0 to 25 degrees.  There was pain on motion on repetitive use testing but no additional limitation of motion.  There was no joint ankylosis.   A March 2008 x-ray showed evidence of old trauma and osteoarthritis.  He reported a more sedentary work status. 

On May 2011 VA examination, the Veteran complained of ankle arthralgia and reported deformity, giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, warmth, swelling, and tenderness of the right ankle.  He also reported weekly moderate flare-ups brought on by sudden movements or sudden standing.  He denied instability, locking episodes, and effusions.  He was able to stand for 15 to 30 minutes and walk one-quarter of a mile.  He intermittently (but frequently) used a cane and brace.  On physical examination, an antalgic gait was noted and there was evidence of abnormal weight bearing. (Fungus in the toenails and foot were noted with respect to abnormal weight bearing.)  The examiner noted a bony joint enlargement, deformity, tenderness, abnormal motion, and guarding of movement; there was no ankle instability, tendon abnormality, or angulation.  He had 0 degrees dorsiflexion and plantar flexion was to 45 degrees.  There was no additional limitation of dorsiflexion after repetitive motion but plantar flexion was limited to 30 degrees.  There was no evidence of joint ankylosis.

In October 2013, the Veteran was seen by a private orthopedist for complaints of right ankle pain, which he described as aching, burning, piercing, sharp, and throbbing.  Associated symptoms included bruising, difficulty initiating sleep, joint instability, joint tenderness, numbness, popping, tinging in the legs, and weakness.  Ankle injections were noted to relieve his symptoms on a short-term basis only.  He was advised to wear an ankle brace with supportive tennis shoes.

On November 2013 VA podiatry consult, he complained of increased pain over the last few weeks, which he described as achy and uncomfortable.  Decreased range of motion of the right ankle was noted and tenderness was elicited with palpation.  Ankle synovitis was diagnosed.

On May 2014 VA podiatry consult, the Veteran reported that his pain is better during the day when he is active but that he experiences discomfort at night when trying to sleep.  He was advised to use his ankle brace most of the time.  

During his July 2014 Board hearing, the Veteran provided testimony regarding right ankle swelling, and a throbbing/stabbing type pain, which he described as "little pins and needles."  See July 2014 Transcript, p. 11.  He needs to elevate his ankle at work and.  Id. at p. 13.  He confirmed that he still has some mobility in his ankle, but his wife testified that he walks with a drag.  Id. at pp. 12, 13.  

It is not in dispute that the Veteran has significant limitation of motion of the right ankle.  This is reflected by the 20 percent rating that has been assigned, which is the maximum evaluation that may be assigned for limitation of motion of an ankle. In order to assign a higher rating, the record must demonstrate ankylosis.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  It is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, p. 94 (32nd ed. 2012).  The fact remains, however, that he does maintain motion of the right ankle and, therefore, does not have ankylosis.  The Board further notes that the examiners indicated on the December 2008 and May 2011 VA examinations that he did not have ankylosis. 

The functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).   Under Johnston, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  However, although the Veteran is currently in receipt of the maximum schedular disability rating available for the right ankle based on limited motion, and not ankylosis, it is necessary to consider whether additional functional loss due to pain and weakness on use results in the disability being comparable to ankylosis to the degree warranting a higher evaluation.  The Board finds that it does not.  Although the range of motion of the right ankle is reduced, the Board finds that such retained range of motion of the right ankle is not comparable to ankylosis.

In addition, Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not for application as the medical evidence does not reveal any findings of malunion of os calcis, astragalus, or astragalectomy.

Under Code 5262 for impairment of the tibia and fibula, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.71a, Code 5262.  Although the Veteran reportedly wears an ankle brace to help him ambulate, imaging studies referenced during the May 2011 VA examination showed a healed tibia fracture with syndesmosis hypertrophic ossification and obvious degenerative changes at the tibiotalar joint.  Additional imaging studies showed osteoarthritis without any other significant diagnostic test findings and/or results.  Thus, the record does not reveal any impairment, malalignment or malunion of the tibia or fibula to warrant a higher disability rating. 

Although the Veteran has testified to tingling and numbness associated with his right ankle disability, a November 2014 VA peripheral nerve conditions examination related his symptoms to peripheral neuropathy.  In a January 2015 rating decision, the RO assigned separate 20 percent ratings for right lower extremity sciatic nerve and right lower extremity popliteal nerve, both as secondary to the Veteran's service connected lumbar strain.   As the Veteran's symptoms tingling and numbness are already service-connected, a separate rating for the same symptoms would constitute pyramiding and is therefore not warranted.  See 38 C.F.R. § 4.14 .

In reaching this conclusion, the Board concedes that the Veteran is competent to report symptoms he experiences, such as pain and limitation of motion, and the Board finds him to be credible in this regard.  He is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  As a result, his assertions cannot constitute competent medical evidence that his right ankle disability has increased in severity, so as to warrant a higher rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his right ankle disability.  The Board finds, therefore, that the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for traumatic arthritis of the right ankle, with residual malunion of distal fibular fracture.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with a right ankle disability are encompassed by the schedular criteria for the rating that has been assigned.  The Veteran has not identified impairment of function related to his right ankle disability that is not reflected in the schedular rating assigned.  Therefore, the criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, there is also no evidence (or allegation) that the Veteran's right ankle disability, alone, renders him unemployable.  [The Board notes he has been rated 100 percent disabled on a schedular basis effective January 23, 2014].  In fact, during his July 2014 Board hearing, he testified that he is employed by the Department of Corrections.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability due to his right ankle disability alone is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 20 percent traumatic arthritis of the right ankle, with residual malunion of distal fibular fracture, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


